Name: Council Regulation (EC) No 340/97 of 17 February 1997 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  European construction;  agricultural activity;  agri-foodstuffs;  Europe;  trade
 Date Published: nan

 27. 2 . 97 EN Official Journal of the European Communities No L 58/25 COUNCIL REGULATION (EC) No 340/97 of 17 February 1997 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products tariff quotas and preferential duties mentioned in that Annex . The basic amounts to be taken into consideration in calculating the reduced agricultural components and additional duties at importation into the Community are given in Annex II . The reduced agricultural components apply within the annual quotas set out in Annex I. 2. From 1 January to 30 June 1997, the goods origin ­ ating in Latvia listed in Annex III shall be subject to the tariff quotas and preferential duties mentioned in that Annex. The basic amounts to be taken into consideration in calculating the reduced agricultural components and additional duties applicable at importation into the Community are given in Annex II . The reduced agricul ­ tural components apply within the annual quotas set out in Annex III . 3 . From 1 January to 30 June 1997, the goods origin ­ ating in Estonia listed in Annex IV shall be subject to the tariff quotas and preferential duties mentioned in that Annex . The basic amounts to be taken into consideration in calculating the reduced agricultural components and additional duties applicable at importation into the Community are given in Annex II . The reduced agricul ­ tural components apply within the annual quotas set out in Annex IV. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Having regard to the Act of Accession of Austria, Finland and Sweden , Whereas, pending adaptation of Protocol 2 to the Free Trade Agreements, concluded with Estonia, Latvia and Lithuania ('), Council Regulation (EC) No 1820/96 of 16 September 1996 adopting autonomous and transitional measures for the free trade agreements with Lithuania, Latvia and Estonia in certain processed agricultural products (2) was adopted, which , until 31 December 1996, maintains the degree of preference granted, thus offsetting possible negative effects the implementation of the results of the Uruguay Round may have on exports of these countries to the Community; Whereas, pending adoption of improved concessions granted to Estonia, Latvia, and Lithuania by the respective Joint Committees, Regulation (EC) No 1820/96 laid down new concessions on a provisional and autonomous basis; Whereas the negotiations which are currently under way with the countries concerned for the conclusion of Proto ­ cols amending the Free Trade Agreements have not yet been concluded; whereas interim Protocols covering solely the trade-related aspects of the amending Protocols cannot enter into force on 1 January 1997; whereas it is therefore advisable to extend the concessions on an auto ­ nomous basis until 30 June 1997, Article 2 The quotas referred to in Annexes I , III and IV shall be administered by the Commission in accordance with Commission Regulation (EC) No 1460/96 of 25 July 1996 establishing the detailed rules for implementing the preferential trade arrangements applicable to certain goods resulting from the processing of agricultural products, as provided for in Article 7 of Council Regula ­ tion (EC) No 3448/93 (3). HAS ADOPTED THIS REGULATION: Article 1 1 . From 1 January to 30 June 1997 the goods origin ­ ating in Lithuania listed in Annex I shall be subject to the Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1997 .(') OJ No L 373, 31 . 12. 1994, p . 1 (Estonia), OJ No L 374, 31 . 12. 1994, p . 1 (Latvia), OJ No L 375, 31 . 12. 1994, p . 1 (Lithu ­ ania). O OJ No L 187, 26. 7. 1996, p. 18 .(2) OJ No L 241 , 21 . 9 . 1996, p. 1 . No L 58/26 EN Official Journal of the European Communities 27. 2. 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 February 1997. For the Council The President G. ZALM 27. 2. 97 TEN Official Journal of the European Communities No L 58/27 ANNEX I LITHUANIA Order No CN code Description 1997 quota (tonnes) Preference 09.6533 1518 00 10 1518 00 31 1518 00 39 1518 00 91 1518 00 95 1518 00 99 Animal and vegetable fats 300 6 % 0 % 4 % 6% 0 % 6 % 09.6501 1704 90 71 1704 90 75 Boiled sweets Caramels 400 EAR 09.6503 1806 90 Chocolate 500 EAR 09.6528 2203 00 Beer 400 6% 09.6525 2208 60 1 1 Vodka 330 0,79 ECU/% vol/hl + 3,08 ECU/hl 09.6534 2402 20 90 Cigarettes 40 39,6 % No L 58/28 HEN"! Official Journal of the European Communities 27 . 2 . 97 ANNEX II BASIC AMOUNTS TO BE TAKEN INTO CONSIDERATION IN CALCULATING AGRICULTURAL COMPONENTS AND ADDITIONAL DUTIES ecus / ECU / Ecu / ecu / ecus / ecua / 100 kg Trigo blando / BlÃ ¸d hvede / Weichweizen / MÃ ±Ã »Ã ±Ã ºÃ  Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Common wheat / Ble tendre / Grano tenero / Zachte tarwe / Trigo mole / Tavallinen vehnÃ ¤ / Vete I 9,148 Trigo duro / Hard hvede / Hartweizen / IkXt]p6 Ã Ã ¹Ã Ã ¬Ã Ã ¹ / Durum wheat / Ble dur / Grano duro / Durumtarwe / Trigo duro / DurumvehnÃ ¤ / Durumvete 14,199 Centeno / Rug / Roggen / Ã £Ã ¯Ã ºÃ ±Ã »Ã ·| / Rye / Seigle / Segala / Rogge / Centeio / Ruis / Rag 8,914 Cebada / Byg / Gerste / KpÃ ¹Ã ¸Ã ¬Ã Ã ¹ / Barley / Orge / Orzo / Gerst / Cevada / Ohra / Korn 8,751 Maiz / Majs / Mais / Ã Ã ±Ã »Ã ±Ã ¼ÃÃ Ã ºÃ ¹ / Maize / Mai's / Granturco / Mai's / Milho / Maissi / Majs 7,408 Arroz descascarillado de grano largo / Ris , afskallet, langkornet / Reis , langkÃ ¶prnig, geschÃ ¤lt / A7t0(ptaH(D|j.cv0 Ã Ã Ã ¶i (Ã ¼Ã ±Ã ºÃ Ã Ã ÃÃ µÃ Ã ¼Ã ¿ / Long-grain husked rice / Riz dÃ ©cortiquÃ © a grains longs / Riso semigreggio a grani lunghi / Langkorrelige gedopte rijst / Arroz em peliculas de graos longos / PitkÃ ¤jyvÃ ¤inen esikuorittu riisi / Ris , skalat langkornigt 25,441 Leche desnatada en polvo / Skummetmaelkspulver / Magermilchpulver / A7to6ouTUp(0|icvo Ã ³Ã ¬Ã »Ã ± ac Ã Ã ºÃ Ã ½Ã · / Skimmed-milk powder / Lait Ã ©crÃ ©mÃ © en poudre / Latte scremato in polvere / Magere-melkpoeder / Leite desnatado em po / Rasvaton maitojauhe / Skummjolkspulver 27,436 Leche entera en polvo / Sodmaelkspulver / Vollmilchpulver / Ã Ã »Ã ®Ã Ã µÃ  Ã ³Ã ¬Ã »Ã ± ac Ã Ã ºÃ Ã ½Ã ·| / Whole-milk powder / Lait entier en poudre / Latte intero in polvere / Volle-melkpoeder / Leite inteiro em po / Rasvainen maitojauhe / MjÃ ¶lkpulver 35,869 Mantequilla / SmÃ ¸r / Butter / BÃ ¿Ã Ã Ã Ã Ã ¿ / Butter / Beurre / Burro / Boter / Manteiga / Voi / SmÃ ¶r 55,129 AzÃ ºcar bianco / Hvidt sukker / WeiÃ zucker / Ã Ã µÃ Ã ºÃ ® Ã ¶Ã ¬Ã Ã ±Ã Ã · / White sugar / Sucre blanc / Zucchero bianco / Witte suiker / AÃ §ucar branco / Valkoinen sokeri / Vitt socker 32,565 27. 2. 97 | EN I Official Journal of the European Communities No L 58/29 ANNEX III LATVIA Order No CN code Description 1997 quota (tonnes) Preference 09.6335 1704 90 65 1704 90 71 1704 90 75 Sugar confectionery 250 EAR 09.6536 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 Chocolate 500 EAR 09.6537 1901 90 11 1901 90 19 1901 90 91 1901 90 99 200 EAR EAR 8,8 % EAR 09.6538 1905 30 Biscuits 200 EAR 09.6527 2104 10 Soups and broths 36 5,7 % 09.6513 2105 Ice-cream 30 EAR 09.6528 2203 00 Beer 500 5,3 % 09.6525 2208 60 1 1 Vodka 330 0,79 ECU/% vol/hl + 3,08 ECU/hl 09.6529 2208 70 10 Liqueurs 12 0,96 ECU/% vol/hl + 6,16 ECU/hl No L 58/30 IEN Official Journal of the European Communities 27. 2. 97 ANNEX IV ESTONIA Order No CN code Description 1997 quota (tonnes) Preference 09.6515 1704 10 11 1704 10 19 1704 90 71 1704 90 75 Sugar confectionery 150 EAR 09.6530 1805 00 00 Cocoa powder 31 0 % 09.6517 ex 1806 1806 10 15 Chocolate confectionery, excluding CN code 1806 10 15 500 EAR 0 % 09.6519 1905 Bakery goods 120 EAR 09.6521 2102 10 39 Yeasts 2 000 EAR 09.9539 2103 90 90 Sauces and preparations 600 6 % 09.6523 2105 Ice-cream 12 EAR 09.6531 2203 Beer 500 5,3 % 09.6525 2208 60 1 1 Vodka 100 0,79 ECU/% vol/hl + 3,08 ECU/hl 09.6529 2208 70 10 Liqueurs 18 0,96 ECU/% vol/hl + 6,16 ECU/hl 09.6532 2208 90 69 Other spirits 18 0,96 ECU/% vol/hl + 6,16 ECU/hl 09.6534 2402 20 90 Cigarettes 50 39,6 %